Citation Nr: 0003807	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-08 231A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected depersonalization disability, currently evaluated 
as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1992 to July 1996.

2.  On February 9, 2000, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal in writing and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.



ORDER

The appeal is dismissed.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 



